DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The current abstract recites the “present disclosure discloses”; such language should be avoided.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “headrail.” Examiner notes that the Applicant’s remarks filed 12/2/2021 indicated that the term “ejector rod” in the specification is a translation error and should refer to a headrail, which is shown in the figures. The specification should be amended to provide .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the curtain.”  There is insufficient antecedent basis for this limitation in the claim. The claims fail to previously require “a curtain.” Further, if the claim is amended to recite “a curtain” it is unclear if the curtain is positively required structure of the control device as it is understood that the device would have an intended use with a curtain and is not part of the control device itself. Therefore, it is also unclear if a headrail and clamping portion are required as they are part of a curtain and not of the control device itself.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baugh et al. (US 8,540,005), hereinafter referred to as Baugh.
Regarding claim 1, Baugh discloses a control device for curtain lifting, comprising 
a housing (56) wherein the housing is internally provided with a first chamber (80 is tube that forms a chamber within the housing, Baugh: Figure 4) for containing a power unit (batteries) and a second chamber for containing a drive unit (motor assembly 72 forms chamber with covers 126 and 128 within the housing, Baugh: Figure 5), 
the housing has a seal cover (78) at an end, and the seal cover is internally provided with a circuit board (98) (Baugh: Figure 11).  
Regarding claim 2, Baugh discloses wherein the housing is also internally provided with a control unit (132, 182) for controlling the drive unit to act, and the control unit is electrically connected with the power unit (batteries power motor 130 and motor is connected to circuit board 132, 182).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Baugh, as applied in claim 1 above, in further view of Popat (US 5,760,558).
Regarding claim 3, Baugh discloses wherein the circuit board (98) and the control unit (182) are in connection but not specifically a flexible printed circuit ("FPC") connection. However, FPC connections are well known in the art, as taught by Popat (“the well-established commercial fabrication used to manufacture flexible circuits can be used to fabricate such a one-piece member” with the one-piece member referring to a circuit board 92 and member 99 of Popat). It would have been obvious to one having ordinary skill in the art at the time of the invention to provide a flexible printed circuit connection since such flexible circuits are well known in the art. Such modification would not lead to any new or unpredictable result.
Regarding claim 4, Baugh discloses wherein a power switch (100) is mounted on the circuit board (98), a seal plate (102) covering the circuit board (98) is arranged on the seal cover (78) (Baugh: Figure 4), and the power switch (100) is exposed on the surface of the seal cover (via 104). Although the power switch is exposed on the seal cover and not the seal plate, it would have been obvious to one having ordinary skill in the art to rearrange the components such that it is provided on the seal plate since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over modified Baugh, as applied in claim 4 above, in further view of Kirby (US 9,488,000), Popat (US 5,760,558), and Hall (US 9,489,834).
Regarding claim 5, Baugh discloses that the circuit board receives signals from a remote control and it is understood that remote controlled systems communicating via RF, IR, or other 
Baugh fails to further disclose that the circuit board is also provided with an indicator light, a SETUP key, and a charging interface. 
However, Hall discloses that it is known to provide a control device with an indicator light in order to provide a status and current function of the device. It would be obvious to one having ordinary skill in the art at the time of filing the invention to provide an indicator light in order to easily identify the status and current function of the control device, as taught by Hall. 
Further, Popat discloses that it is known to provide a SETUP key in order to program the control device. Popat discloses a switch (understood to be a SETUP key) that allows the user to program operation of the device. It would have been obvious to one having ordinary skill in the art to provide a SETUP key in order to program the control device to provide desired operation. 
Further, Popat discloses that it is known to provide a control device with a charging interface (via solar charging interface) in order to charge the power unit (batteries) of the control device. It would have been obvious to one having ordinary skill in the art to modify Baugh and provide a charging interface, such as that taught by Popat, so that the batteries can be easily recharged.  
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Baugh, as applied in claim 1 above, in further view of Mullet (US 2015/0013920).
Regarding claims 6 and 7, although Baugh discloses a first and second chamber, they are not arranged such the first chamber is arranged above the second chamber and in view of the 112 issues discussed above, it is unclear how the control device includes a curtain and a headrail. As best understood, the device has a housing (56) which is understood to correspond to a headrail (56) and Baugh discloses a clamping portion (86) is arranged on the external sides of the chambers to couple the chambers within the housing/headrail (56). Baugh fails to disclose that the clamping portions are on the external side of the housing such that the housing is connectable a separate headrail and that housing has the first chamber arranged above the second chamber. However, Mullet discloses a control device (230) having a housing having a first chamber (252) containing a power unit (248) that is arranged above a second chamber (232) containing a drive unit (motor 234) (Mullet: Figures 16-17) with the housing being separate from a headrail of a curtain such that the housing is coupled to the headrail within the headrail. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Baugh such that the elements of first chamber, second chamber, and seal cover are provided within a separate housing such that the device can be easily inserted into a separate headrail of a curtain, as taught by Mullet. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oakley (US 9,670,724) discloses a control device (100) housing having a power unit (116), motor drive unit, and control circuitry.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634